      Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      9/29/2020

                                              :
LAURENCE T. GLICKMAN, M.D.,                   : Civil Action No. 1:19-cv-05908 (VSB)
                                              :
                            Plaintiff,        :
                                              :
vs.                                           :
                                              :
FIRST UNUM LIFE INSURANCE                     :
COMPANY,                                      :
                                              :
                            Defendant.        :
                                              :




            STIPULATED AGREEMENT AND PROTECTIVE ORDER
                FOR CONFIDENTIALITY OF INFORMATION



       To expedite the flow of discovery material, facilitate the prompt resolution of any

dispute over confidentiality, and pursuant to the Court’s authority under Rule 26(c) of the

Federal Rules of Civil Procedure, it is hereby ORDERED:

       1.     “Confidential” Materials.     “Confidential” materials are documents or

information so designated by the producing party. A party disclosing or producing the

information, documents or things, that it believes to be “Confidential” may designate the

same as “Confidential” or by using some similar designation, or by designating in writing

(by correspondence or otherwise) that some or all documents produced are

“Confidential.” A party shall make the designation of “Confidential” only as to material

which that party reasonably and in good faith believes is confidential and entitled to


                                           -1-
     Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 2 of 10




protection under Rule 26(c) of the Federal Rules of Civil Procedure.              Any such

designation shall be made at the time answers to interrogatories or answers to requests for

production are served; or at the time that tangible things or copies of the documents are

furnished to a party conducting such discovery. If upon review any party believes that

any documents, information, or tangible items designated by a designating party are not

“Confidential” as defined herein above, then the party may challenge such designation

under the procedures set forth in paragraph 12 below.

       If timely corrected, an inadvertent failure to designate qualified information or

items as “Confidential” does not, standing alone, waive the Designating Party’s right to

secure protection under this Order for such material.          If material is appropriately

designated as “Confidential” after the material was initially produced, the Receiving

Party, on timely notification of the designation, must make reasonable efforts to assure

that the material is treated in accordance with the provision of this Order.

       2.     Scope of “Confidential” Designation. The special treatment accorded the

documents designated “Confidential” under this Order shall reach:

       (a)    All documents designated “Confidential” under the terms of this Order;

       (b)    All copies of such documents;

       (c)    Any deposition transcript or exhibit, or portion thereof, that discusses such
              documents;

       (d)    Any portion of any discovery answer or response, affidavit, declaration,
              brief or other paper, filed with the Court, or as an exhibit to such paper that
              discusses such documents.

       (e)    Any deposition transcript or portion thereof that is designated
              “Confidential” under the terms of this Order; and

                                            -2-
     Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 3 of 10




       (f)    All information contained in such documents or depositions.

       3.     Restrictions on Disclosure of “Confidential” Materials. Except with written

prior consent of all parties and except as provided elsewhere in this Order, all materials

produced in this suit that are designated “Confidential” shall be used solely for the

preparation and trial of this suit (including any appeals and retrials), and shall not be used

for any other purpose, including business, governmental or commercial, or in any other

administrative, arbitration or judicial proceedings or actions.        Materials designated

“Confidential,” and all information in them, may not be disclosed, divulged, revealed,

described, paraphrased, quoted, transmitted, disseminated or otherwise communicated to

any person other than:

       (a)    The parties to this litigation or Court personnel;

       (b)    Counsel for parties in this suit;

       (c)    Secretaries, paralegal assistants, and all other employees of such counsel
              who are assisting in the prosecution and/or defense of this suit;

       (d)    Actual or potential deposition or trial witnesses to testify concerning the
              suit;

       (e)    Outside consultants and experts retained for the purposes of assisting
              counsel and the parties in the prosecution and/or defense of this suit.

       4.     Certification of Compliance. No person authorized to receive access to

“Confidential” materials under the terms of this Order (except for those persons identified

in paragraph 3(a)-(c) of this Order) shall be granted access to them until such person has

read this Order and agreed in writing to be bound by it pursuant to the form attached to

the Order as Exhibit 1. These written agreements (in the form of Exhibit 1) shall be

                                             -3-
     Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 4 of 10




maintained by counsel for the parties and made available upon Order of the Court to any

party.

         5.   Use of “Confidential” Materials at Depositions.            Any “Confidential”

materials marked as deposition exhibits shall be sealed separately from the remainder of

the deposition transcript and exhibits. When a party uses or refers to “Confidential”

materials at a deposition, at the request of the party asserting confidentiality, the portion

of the deposition transcript that relates to such documents or information shall be

stamped “Confidential” and sealed separately from the remainder of the transcript, and

shall be treated as “Confidential” under the provisions of this Order.

         6.   Designating Portions of the Deposition Transcripts Confidential. Any party

may, within thirty (30) days after receiving a deposition transcript, designate portions of

the transcript, or exhibits to it, as being “Confidential.”         Confidential deposition

testimony or exhibits may be designated by stamping the exhibits “Confidential,” or by

underlining the portions of the pages that are confidential and stamping such pages

“Confidential.” Until expiration of the 30-day period, the entire deposition transcript,

and all exhibits to it, will be treated as confidential under the provisions of this Order. If

no party timely designates testimony or exhibits from a deposition as being

“Confidential,” none of the deposition testimony or exhibits will be treated as

confidential. If a timely “confidential” designation is made, the confidential portions and

exhibits shall be sealed separately from the remaining portions of the deposition, subject

to the right of any party to challenge such designation under paragraph 12.



                                            -4-
     Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 5 of 10




       7.     Use of “Confidential” Materials in Papers Filed with the Court. Materials

designated “Confidential,” and all information in them, may be discussed or referred to in

pleadings, motions, affidavits, briefs or other papers filed with the Court, or attached as

exhibits to them, provided that such “Confidential” materials and information, and any

portion of any paper filed with the Court that discusses or refers to them, are stamped

“Confidential” and separately filed in accordance with paragraph 8 of this Order.

       8.     Use of “Confidential” Materials in Court.              Materials designated

“Confidential,” and all information in them or derived from them, may be used or offered

into evidence at the trial of this suit, or at any hearing in this litigation, provided that

when using “Confidential” materials in Court, counsel for the party using the

“Confidential” materials shall take steps to insure against inadvertent disclosure of the

“Confidential” materials to persons not subject to this Order.

       If any party desires that materials, which are or contain confidential information,

be filed with the Court, that party shall give opposing counsel five (5) days notice.

Thereafter, any party objecting to said filing may file a motion requesting that the papers

be filed under seal and shall submit these papers to the undersigned Judge in chambers.

The Court will review the materials in camera in order to determine if they meet the

criteria for ordering them sealed. In the event the Court determines that the papers may

not be sealed, they will be returned to the party filing the motion. If the papers are

sealed, they will be maintained by the Clerk under seal for thirty (30) days after the final

conclusion of this litigation, including all appeals, at which time they will be unsealed



                                           -5-
      Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 6 of 10




unless the proper party requests their return prior to that time. In that event, the papers

will be returned to that party.

       9.        Inadvertent Production. The production of privileged or work-product

protected documents, electronically stored information (“ESI”) or information, whether

inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in

this case or in any other federal or state proceeding. This Order shall be interpreted to

provide the maximum protection allowed by Federal Rule of Evidence 502(d).

       Nothing contained herein is intended to or shall serve to limit a party's right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before

production.

       10.       Non-Termination and Return of Materials. The provisions of this Order

shall continue to apply to all “Confidential” materials and information after this suit has

been terminated. Upon termination of this suit, including all appeals, the parties shall

return all “Confidential” materials to the producing party. Alternatively, the parties

and/or any producing party may agree in writing on appropriate methods of destruction.

       11.       No Admissions. Nothing contained in this Order, nor any action taken in

compliance with it, shall operate as an admission by any party that a particular document

or information (1) is, or is not, confidential; (2) is, or is not, admissible into evidence for

any purpose; and (3) is, or is not, subject to inclusion in any “administrative record” filed

in this cause.



                                             -6-
     Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 7 of 10




       12.    Interim Protection.   “Confidential” materials produced by any party in

response to discovery requests served after the filing of the complaint in this suit and

prior to the entry of this Order by the Court shall be subject to the provisions of this

Order to the same extent as if this Order has been entered by the Court, unless the Court

directs otherwise.

       13.    Procedures for Challenging “Confidential” Designation. If upon review

any party believes that any materials, information or tangible items designated by a

designating party are not “Confidential,” then the party may challenge the designation by

notifying the designating party within thirty (30) days of receipt of the material,

information or tangible item. The written notice must specifically identify the challenged

materials, information or tangible items by bates numbered pages where available. The

designating party must then seek a protective order from the Court for such materials,

information or tangible items. Failure to file a Motion for Protective Order within

fourteen (14) days of receiving the notification of a party’s challenge to the designation

shall cause such materials, information or tangible items to be excluded from the

provisions of this Order. At all times, the designating party bears the burden of proving

the materials, information or tangible items contain information appropriately subject to a

Protective Order under Rule 26(c) of the Federal Rules of Civil Procedure. The filing of

a Motion for Protective Order by the designating party within the time limit set forth

above shall preserve the designation of said materials or items until a ruling by this Court

on the Motion for Protective Order or the dismissal of this action.



                                           -7-
     Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 8 of 10




       Prior to submitting to this Court disputes regarding confidentiality of materials, the

parties shall confer and shall report to this Court on the outcome of the conference.



                                                  ORDERED:


     September 29
 ___________________, 2020                        ______________________________
                                                  Stewart D. Aaron,
                                                  United States Magistrate Judge



The undersigned agree to the form and entry of the foregoing order:
/s/ Matthew Maddox
Matthew Maddox, Esq.
Riemer Hess LLC
275 Madison Avenue
26th Floor
New York, New York 10016
Attorney for Plaintiff

/s/ Louis P. DiGiaimo__
Louis P. DiGiaimo
McElroy, Deutsch, Mulvaney & Carpenter, LLP
One Hovchild Plaza
4000 Route 66
Tinton Falls, New Jersey 07753
Telephone: (973) 425-8843
Attorney for Defendants




                                            -8-
      Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 9 of 10




                                           Exhibit 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
LAURENCE T. GLICKMAN, M.D.,                     : Civil Action No. 1:19-cv-05908 (VSB)
                                                :
                              Plaintiff,        :
                                                :
vs.                                             :
                                                :
FIRST UNUM LIFE INSURANCE                       :
COMPANY,                                        :
                                                :
                              Defendant.        :
                                                :




                ACKNOWLEDGEMENT OF PROTECTIVE ORDER
                     AND AGREEMENT TO BE BOUND




       In consideration of the disclosure to me of certain information which is subject to

a Protective order of this Court I state as follows:

       1.     That I, __________________________ reside at ___________________

____________________________________, in the city of

and the state of __________________________.

       2.     That I have read and understand the Protective Order dated ____________,

entered into in the above styled civil action (the “Action”);




                                             -9-
     Case 1:19-cv-05908-VSB-SDA Document 51 Filed 09/29/20 Page 10 of 10




        3.    That I agree to comply with and be bound by the provisions of the

Protective Order;

        4.    That I will not divulge to persons other than those specifically authorized

by paragraph 3 of the Protective Order, and will not copy or use, except solely for the

purposes of this Action, any confidential document or information as defined by the

Protective order, except as provided herein.

        5.    That I understand that if I violate the terms of the Protective order, I may be

subject to an enforcement proceeding before this Court, including an application to have

me held in contempt; and

        6.    That I agree to submit myself to the personal jurisdiction of this Court in

connection with any proceedings seeking enforcement of the Protective Order.



Signature:   ___________________________________________________


Date:         ___________________________________________________




                                           - 10 -
